DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 13 December 2021, which cancels claims 3, 5, 6 and 9, and amends claims 1, 2, 4, 7 and 8.  Claims 1, 2, 4, 7 and 8 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment, the previously presented 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.  However, claims 4 and 7 newly stand rejected under 35 U.S.C. §112(b), since there is no clear and proper antecedent basis for the step of measuring the pre-application moisture characteristic (claim 4; such antecedent step in claim 1 has been amended to read measuring the moisture) nor for the processed batch of industrial by-pass water (claim 7; should be corrected to “by-product”).  Appropriate correction is required in response to this Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, as being unpatentable over McNabb (US 5,927,603), Examiner notes the following:
As per the independent claims, Applicant argues that “industrial by-product water” has been “defined” within the instant specification at para[0006], to not be “sewage, gray water, or urban surface water all of which have biologic impurities” (spanning pages 5-6 of the instant response).  This argument is not persuasive.  First, para[0006] of the instant specification does not constitute an explicit
With regard to Applicant’s assertion regarding the references cited by Examiner in support of the previously presented statements of Official Notice, Examiner disagrees with Applicant’s mischaracterization that such references “deal exclusively with treatment of sewer or greywater (biologic contaminated water) and one (Gannon) which addresses removal of biologic contamination and debris and treatment of biologic contamination of urban surface water” (page 5 of the instant response).  In this regard, at least Vielma (US 2018/0354811) teaches applicability to an “industrial” environment by reference to buildings, including warehouses (para[0022]; emphasis added by Examiner), Lawryshyn et al. (US 2016/0376166) teaches applicability to “industrial treatment processes/water” (para[0034, 0045, 0139]), Martinez (US 2015/0301011) teaches applicability to “metal or mining industries/metallurgic facilities” (para[0015, 0029, 0032]), Nickerson et al. (US 2018/0170779) teaches applicability to aqueous waste sources including “commercial or industrial waste/factory or industrial manufacturing plant” (para[0046, 0180]), Hatten (US 2012/0267318) teaches applicability to “systems and apparatus that resolve environmental problems in municipal, industrial and other applications” (para[0029]; emphasis added by Examiner), Vanotti et al (US 6893567) teaches applicability to the “animal production industry” (col. 1, lines 42-45; col. 17, lines 30-34; emphasis added by Examiner), and Gannon et al. (US 7344640) teaches that the urban runoff referred to by Applicant (above) is from “domestic, industrial and commercial areas” (col. 1, lines 31-32; emphasis added by Examiner), and further Gill et al. (2003/0200997; previously cited by Applicant) teaches applicability to “industrial water systems [including] … petroleum wells, downhole formations, geothermal wells and other oil field applications; mineral process waters …; paper mill digesters … metallurgical industry …” (para[0069]).  Applicant’s attention is also directed to further references teaching the well-known nature of applicability of water treatment systems to “industrial by-product” water (see below, in the cited art paragraph).  Hence, Applicant’s above-noted argument, that “Industrial by-product water as defined by the application, does not include biologic contaminants but chemical contaminants that cannot be addressed using biologic processes taught by the cited references” (page 6 of the instant response), is further challenged by these clear teachings that the “sewer, gray water and/or urban surface water” (referred to by Applicant) includes industrial waste water comprising both biological and chemical contaminants.
Applicant further argues that none of the cited references teach water treatment “in accordance with regulatory standards,” as per the instant amendment (page 5 of the instant response).  This argument is not persuasive, since at least previously cited Vielma (US 2018/0354811) teaches meeting EPA standards (para[0023, 0025, 0049]).  Applicant’s attention is also directed to further references teaching well-known adherence to regulatory standards for water treatment systems (see below, in the cited art paragraph).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to process the water in McNabb according to such standards, since it would have been legally required and is well-known to mitigate health/safety concerns.
Applicant further argues that “industrial by-product water must be stored in tanks, pumped back into deep wells, or put in evaporation ponds where the chemical contaminants can be contained and not allowed to go into the soil to contaminate ground water.  To clarify this point, the claims have been amended to provide that the claimed process is for processing batches of industrial by-product water such as those stored in tanks and are prohibited from being returned to the soil” (page 6 of the instant response).
With regard to claims 1, 2, 4 and 8, this argument is not persuasive, since the instantly amended claim language provides no support for Applicant’s assertion that the industrial by-product water is in any way “stored in tanks and … prohibited from being returned to the soil.”  Furthermore, claims 1, 2, 4 and 8 provide no support for the industrial by-product water being processed in batches, since the single batch of these claims does not necessitate the presence of additional batches and such claimed batch has not been defined to preclude/include any amount of water (i.e.; the metes and bounds of the instantly claimed batch has not been clearly defined, and therefore does not support Applicant’s argument).
With regard to claim 7, this argument is only partially persuasive, since the instantly amended claim language provides no support for Applicant’s assertion that the industrial by-product water is in any way “prohibited from being returned to the soil.”  However, with regard to the storage of by-product water in tanks and processing of such water in batches, Applicant’s attention is directed at least to Vanotti et al. (US 6893567; Figs. 3-5, units are storage tanks), Gannon et al. (US 7344640; col. 3, lines 42-48), Nawathe et al. (US 5647986; abstract; Fig. 3), and Nickerson et al. (US 2018/0170779; Fig. 1; para[0046]), all previously cited, and Kitko (US 5350527; abstract; Fig. 1) and Vincent (US 5207921; abstract; col. 2, line 8 - col. 3, line 3), each previously cited by Applicant, and Lee et al. (US 2018/0297877; Fig. 3) and Corben et al. (US 2014/0027377; abstract; para[0001, 0034-0035]), each newly cited, which teach that it was well-known in the art to use storage tanks to process by-product water in batches.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such storage tanks and batch/staged processing in the system of McNabb, since such was known to facilitate decontamination of multiple different types of contaminants.
As per Applicant’s remark that “The fact that the water applied to the soil may have agricultural uses is entirely incidental to the purpose of providing a new way of disposing of industrial by-product water.  To clarify the point, the claims have been amended to omit the reference to the use as being for agricultural purposes” (spanning pages 6-7 of the instant response), Examiner notes that McNabb discloses the invention as instantly claimed.  The fact that McNabb discloses additional structure not claimed is irrelevant.
As per claim 2, Examiner notes that Applicant has not traversed Examiner’s statement of Official Notice, as presented in the previous Office action and repeated below.  Hence, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
With regard to the other dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above. 
Accordingly, claims 1, 2, 4, 7 and 8 stand rejected under 35 U.S.C. §103, as being unpatentable over McNabb (US 5,927,603).
As per claim 1, McNabb teaches the instantly claimed process for modifying a batch of … water capable of application to a targeted area of soil … (abstract; col. 1, lines 7-11) comprising the steps of:
a. Measuring the moisture of the targeted area of soil to define a pre-application moisture characteristic (col. 1, lines 34-36; col. 3, lines 40-44; col. 5, lines 36-37 and 46-48; col. 12, lines 60-61; col. 19, lines 1-16);
b. Selecting a moisture characteristic preferred for the targeted area of soil (col. 3, lines 44-45, desired level; col. 5, lines 48-53, command control signal; claim 1, command control signal);
c. Comparing the measured moisture characteristic against the selected moisture characteristic and from that comparison, defining an amount of moisture to apply to the targeted area of soil to achieve the selected moisture characteristic for the targeted area of soil (abstract; col. 3, lines 44-45; col. 5, lines 48-53);
d. Measuring the chemical composition of the targeted area of soil to define a measured chemical composition (col. 4, line 6; col. 11, lines 32-35; col. 12, lines 58 and 64-67, chemical concentration);
e. Selecting a preferred chemical composition … for the targeted area of soil (col. 22, lines 19-36, need for chemical/chemical requirements);
f. Comparing the measured chemical composition against the preferred chemical composition and from such comparison to define a composition profile for the batch of … water to be applied to the targeted area of soil (abstract; col. 22, lines 19-36; col. 25, lines 16-67); and
g. Processing a batch of … water to achieve the composition profile for the batch of … water to be applied (col. 25, lines 16-67, closed-loop control of chemical concentration);
h. Applying the processed batch of … water to the targeted area of soil in accordance with the selected moisture characteristic and composition profile (col. 3, lines 45-48; col. 4, lines 7-9 and 25-33; col. 5, lines 53-57; col. 8, lines 49-col. 9, line 16; col. 10, lines 44-47; col. 11, lines 47-50; col. 13, lines 1-26; col. 18, lines 29-32; col. 22, lines 47-50; col. 25, lines 16-67).  Similarly applies to claim 8.
However, McNabb does not teach that the batch of water is industrial by-product water, as instantly claimed.  In this regard, Examiner took Official Notice that it was extremely well-known in the irrigation arts to recycle industrial by-product water/greywater for irrigation purposes.  See, for examples, the documents listed in the previous Office action, and further documents listed below in the cited art paragraph.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize McNabb, since such recycling is well-known to benefit the environment.  Similarly applies to claim 8.
Furthermore, McNabb does not teach that the selection of a preferred composition is performed in accordance with regulatory standards for the targeted area of soil/that meets the regulatory standard, as instantly claimed.  In this regard, Examiner takes Official Notice that it was extremely well-known and ubiquitous in the art for water treatment to meet regulatory standards.  See, for examples, the documents listed below in the cited art paragraph.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to process the water in McNabb according to such constraints, since it would have been legally required and is well-known to mitigate health/safety concerns.  Similarly applies to claim 8.
As per claim 2, McNabb does not teach that the instantly claimed step of processing the batch of industrial by-product water to adjust the amount of chemical includes at least one of the sub-steps of thermal processing, reverse osmosis, filtering, ultraviolet radiation, aerobic processing, anoxic processing, and anaerobic processing.  In this regard, Examiner took Official Notice that such processing types are extremely well-known methods for processing industrial by-product water/greywater.  See, for examples, the documents listed in the previous Office action.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such industrial by-product water/greywater processing methods in the system of McNabb, since they are known to clean industrial by-product water/greywater to facilitate recycled use, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, the “known material” being these known processing methods.
As per claim 4, McNabb teaches that the instantly claimed step of measuring the pre-application moisture characteristic includes periodically testing the moisture content of multiple representative samples of soil from different locations in the targeted area of soil and combining the test results to obtain the pre-application moisture characteristic of the targeted area of soil (col. 5, lines 46-48; col. 5, line 64-col. 6, line 13; col. 7, line 57-col. 8, line 6; col. 8, line 33-col. 9, line 16; col. 13, lines 45-65; col. 19, lines 24-33).
As per claim 7, although McNabb, as modified by the Official Notice teachings above, teaches the instantly claimed periodically repeating steps c-g until the processed batch of industrial by-pass water meets the composition profile (col. 10, lines 60-67), McNabb does not provide that the instantly claimed step of processing further comprises a first processing of the batch of industrial by-product water into a holding bin, testing the industrial by-product water to determine if the processed water in the holding bin meets the composition profile.  In this regard, Examiner takes Official Notice that it was extremely well-known in the water treatment arts to store water in holding tanks and repetitively test and treat the water until it meets defined constraints.  See, for examples, Vanotti et al. (US 6893567; Figs. 3-5, units are storage tanks), Gannon et al. Nawathe et al. (US 5647986; abstract; Fig. 3), and Nickerson et al. (US 2018/0170779; Fig. 1; para[0046]), all previously cited, and Kitko (US 5350527; abstract; Fig. 1) and Vincent (US 5207921; abstract; col. 2, line 8 - col. 3, line 3), each previously cited by Applicant, and Lee et al. (US 2018/0297877; Fig. 3) and Corben et al. (US 2014/0027377; abstract; para[0001, 0034-0035]), each newly cited.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such storage tanks and batch/staged processing in the system of McNabb, since such was known to facilitate decontamination of multiple different types of contaminants.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Lee et al. (US 2018/0297877; para[0001, 0010]), Gao et al. (US 2018/0148350; para[0002-0003, 0006-0011, 0069-0075, 0101]), Whiteman (US 2003/0190742; para[0060-0062, 0068]), Cam et al. (US 2018/0009681; para[0003-0006, 0118]), Cone et al. (US 2014/0014584; para[0022]), Sato et al. (US 2012/0305468; para[0027]), and Corben et al. (US 2014/0027377; abstract; para[0002, 0005]) are cited in support of Examiner’s statement of Official Notice, above, that it was well-known in the art to treat “industrial” by-product water for re-use.
Ertel et al. (US 2013/0341268; para[0007, 0009, 0012, 0092]), Häck et al. (US 10988394; abstract; col. 1, lines 15-55), Bailin et al. (US 2014/0262982; para[0037-0038, 0080]), Lee et al. (US 2018/0297877; para[0017]), Gao et al. (US 2018/0148350; para[0030]), Whiteman (US 2003/0190742; Figs. 1-3; para[0103]), Cam et al. (US 2018/0009681; para[0005]), and Conner et al. (US 2011/0005284; para[0058, 0092, 0127, 0145]) are cited in support of Examiner’s statement of Official Notice, above, that it was well-known in the art to treat by-product water according to regulatory standards.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/2/22